TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-01-00683-CV


Jon B. Bartoshek, Appellant

v.

Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN000232, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



	On April 18, 2002, the parties notified this Court that they were in the process of
settling their dispute.  On April 24, we abated the appeal on our own motion, awaiting the receipt
of a joint motion to dismiss.  The parties have filed an agreed motion to dismiss the appeal with
prejudice.  We hereby reinstate the appeal, grant the agreed motion, and dismiss the appeal.  Tex.
R. App. P. 42.1(a)(2).


					___________________________________________
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Agreed Motion
Filed:   August 30, 2002
Do Not Publish